       CASE 0:16-cv-02642-JRT-TNL Document 119 Filed 11/26/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                       District of Minnesota



Aida Shyef Al-Kadi,                                JUDGMENT IN A CIVIL CASE
                                 Plaintiff,
v.                                                       Case Number: 16-cv-2642 JRT/TNL
Ramsey County, Officer Jessica Walker,
Officer Rita Baskfield, Sergeant Lugene
Werner, Officer Allison Schaber, Officer Dan
Frerichs, Ramsey County Sheriff's Office,

                                 Defendants.


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

        this action is DISMISSED WITH PREJUDICE without costs, disbursements, and fees

        to any party.




     Date: 11/26/2019                                      KATE M. FOGARTY, CLERK

                                                                 s/Cara Kreuziger
                                                       (By) Cara Kreuziger, Deputy Clerk
